Title: To James Madison from Daniel Addis, 7 February 1807
From: Addis, Daniel
To: Madison, James



Hond. Sir,
No. 100 So. 4. St. Philada. February 7. 1807

A Person who claims the protection given to those who are members of the Houshold of Counsuls, Ministers &ca. on account of his being a Clerk to the Marquis De Cassa Yrujo is indebted to a Mr. Henry Eihonst of the State of New York, for whom I am Agent, in a large Sum of money.  I have been advised to pursue legal measures for the recovery thereof; but on the one hand while I am anxious to serve my principal I would not willingly contravene the Law of Nations.
I have, therefore, thought proper to request the favour of you to inform me if the Marquis De Cassa Yrujo is now recognized by the Government of the United States as Minister Plenipotentiary from his Catholic Majesty the King of Spain.
Your Answer will much Oblige Sir, your Hble Servt.

Danl. Addis

